           Case 3:19-cv-01047-JCH Document 54 Filed 03/16/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT


LARRY A. ARNOLD,

                Plaintiff,                           Civil Action No.: 3:19-CV-OI047

         v.

PRAXAIR, INC.; PRAXAIR PENSION                       March 16, 2020
PLAN,

                Defendants.



         STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE



    TO THE HONORABLE COURT, ALL PARTIES HEREIN AND THEIR

RESPECTIVE COUNSEL OF RECORD:



         IT IS HEREBY STIPULATED by and between Plaintiff Larry Arnold, Praxair, Inc., and

the Praxair Pension Plan, by and through their respective attorneys of record, that this action be

dismissed in its entirety with prejudice, with the parties to bear their own attorneys' fees and

costs.



  DATED: March 16, 2020                      McKENNON LAW GROUP PC


                                      By:        ~/ffr:;--
                                              ROBERT J. McKENNON (SBN 123176)
                                              NICHOLAS A. WEST (SBN 309003)
                                              Attorneys for Plaintiff Larry A. Arnold
       Case 3:19-cv-01047-JCH Document 54 Filed 03/16/20 Page 2 of 3



Dated: March 16, 2020                    LITTLER MENDELSON, P.C.



                                         By: /s/ Lori B. Alexander
                                             LORI B. ALEXANDER
                                             Federal Bar No.: CT08970
                                             Attorneys for Defendants, Praxair, Inc. and
                                             Praxair Pension Plan Error! Use the Home
                                             tab to apply Attorneys for to the text that
                                             you want to appear here.




                                     2
         Case 3:19-cv-01047-JCH Document 54 Filed 03/16/20 Page 3 of 3



                                         CERTIFICA TION

       This is to certify that on March 16, 2020, a copy of the above Stipulation for Dismissal of

Entire Action With Prejudice, was filed electronically with the Court and served upon anyone

unable to accept electronic filing. Notice of this filing will be sent bye-mail     to all appearing

parties by operation of the court's electronic filing systems, or bye-mail to anyone unable to accept

electronic filings as indicated in the notice of electronic filing.


       Parties may access the filing through the Court's CM/ECF       System.




                                                        lsi Lori B. Alexander
                                                        Lori B. Alexander (CT08970)




                                                   3
